PARKER, Acting Chief Judge.
Geddes Willis challenges his sentence for possession of cocaine, which was imposed under the 1995 sentencing guidelines. Willis contends that his sentence is illegal and that he is entitled to resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). We agree and reverse.
Willis committed his offense on March 5, 1997. This is within the window for relief under Heggs. Trapp v. State, 760 So.2d 924, 928 (Fla.2000) (holding that the window for relief under Heggs opened on October 1, 1995, and closed May 24, 1997). The record also reflects that Willis’s sentence under the 1995 guidelines would constitute a departure sentence under the 1994 guidelines. Therefore, Willis is entitled to be resentenced under the 1994 guidelines. Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
We reverse and remand this case for resentencing under the valid guidelines in effect on the date of Willis’s offense.
FULMER and SILBERMAN, JJ., concur.